EXAMINER'S COMMENT

Reasons for Allowance
Claims 1-3, 5-6, 8-11, 14, 16-18, 21-26 and 28 allowed.

The following is an examiner’s statement of reasons for allowance: 

With regards to claims 1 and 22, the prior art, such as previously cited Dirksen (see paragraphs [0032], Figure 7), does teach a cMUT comprising an acoustic lens comprising at least one layer of PDMS (or a first layer of a lens material, wherein the lens material has an acoustic loss per millimeter for acoustic energy as set forth in claim 22) disposed over the cell membrane.  Further, the prior art, such as newly identified Kunkel et al. (US Pub No. 2014/0204717; paragraph [0002], referring to the insulation layer of material which forms a moisture barrier being embedded within the acoustical lens itself), does teach an acoustic lens comprising a moisture barrier layer, wherein the moisture barrier layer is formed as part of the acoustic lens such that an inner surface of the moisture barrier layer is the inner surface of the acoustic lens.  Additionally, the prior art, such as previously cited Herzog et al. (see paragraph [0043]), does teach an acoustic lens comprising a first layer of PDMS (or first layer of a lens material as set forth in claim 22) coated with a nickel layer and then coated with a gold layer (i.e. two layers of conductive material) and a second layer of PDMS (or second layer of lens material as set forth in claim 22) coated over and in contact with the gold layer. 
However, the prior art does not teach of suggest an acoustic lens of a CMUT cell single layer of conductive material disposed over and in contact with the first layer of PDMS, the single layer of conductive material configured to act as a radio frequency shield and a second layer of PDMS (or second layer of the lens material as set forth in claim 22) disposed over and in contact with the single layer of conductive material, in combination with the other claimed elements.  
The dependent claims are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793